Title: To George Washington from Colonel David Mason, 13 August 1777
From: Mason, David
To: Washington, George



Sir,
Williamsburg [Va.] Augt 13th 1777

I take this Oppertunity of Doing myself the Honr to write you on Several Matters which Occur & which I think highly necessary to Consult Your Excellency on, The time of Drafting of the Militia of this State Approaching Fast, when I have the Greatest Hopes we shall by inlistments & the Draft be able to Effect the Completion of our Quota’s of Men to fill up the Six Additional Battalions, when I Reflect on the Situation we are in Respecting of Blankets, Camp Kettles & Other Necessary articles for an Army, that there are no Men preparing of them for us. The Distance from Yourself & the Congress such as must take time to Effect any Refor[m]ation of this sort, I have this Day Determined to write to my Friends in Congress as well as to Yourself on the Subject & hope something will be Done in order to Hasten our March so as to be Able to Join the Grand Army this Fall, I have the pleasure to Assure your Excellency that Under every Disadvantage Attending the Inlisting of Men, we have been able to Recruit Twenty Odd or Thirty that I have also Reclaimed Several of my Deserters as well as of other Regiments & hope Between this & my Marching to the Northward to get in the Greatest Part of those Imprudent Men who Have Quit the service in so Dastardly & Injurious a Manner, with Respect to the Troops being Innoculated before they get to Head Quarters, I would wish for Your Particular Directions on It as that subject. I am to Acqt Your Excellency that of the Troops that Have Deserted & Left the Army to the Northwd some Offers of an Exchange of Men to take their place have been made

me, As I am but Young in Matters of this Sort I am at a Loss to Determine How to act Whether I should be Justifiable in Discharging a Soldier after Deserting on his Giving me as Good a Man in his Room & wish for Your Excellencys Advice on this Head, I have also, to Induce those deserters who have not Yet come in, to Wit, Assured them of my Best Indavours with Your Excellency to Obtain Pardons for them, I am also to Acqt You that I have two Deserter’s from my Battalion, who was taken up in N. carolina & have been Imprisoned Some time in Halifax Jail, The Hone Willie Jones Esqr. on their being sent into this State writes a Letter to His Excellency our Govr at the Foot of which he Added that those Rascals had in the time of their Confinement made Declarations Threatening if ever they were to Join the Grand Army they woud Destroy You in some Manner or other, Mr Jones does not say How He came by this, I have confin’d the Men & have sent to Mr Jones Requesting of him to Furnish me with the Best Authenticated Evidence he can of the Fact & if it shoud Appear that they have made such Threats I shall take Special care that they are trussed until I can get them to the Northward where they may be Properly Tryed & Punished if Guilty, In Hopes of Hearing from You as Speedily as Possable & of Receiving Your Particular instructions in the several Matters above Mentioned, I have only to Acqt You that Lady Washington Mrs Custis & Mr Custis are in this City & in Reasonable Health. Hoping this may find Your Excellency the Like & that it may long Last is the Hearty Prayer of Your Excellencys Mo. Obedt Humble Servant

David Mason

